DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-13 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to all claims:

Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

The applicants further amended the claims to recite: ‘wherein the lower the minimum of the turbidity the greater the degree of soiling”.
 Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 2 and the dependent claims:
The applicants amended claim 2 to recite:
“wherein at least one first parameter of the liquid over time is determined at a first point in time of the cleaning or cooking operation and at least one second parameter of the liquid over time is determined at a second point in time of the 
the degree of soiling is determined from at least one of a change in and difference between the at least one first parameter and the at least one second parameter, and comparing at least one of a change in and difference between the at least one first parameter and the at least one second parameter with at least one predetermined or predeterminable limit value.
Such is not supported by the original disclosure together with the limitations recited by the amended claim 1.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 3:
The applicants amended claim 3 to depend to claim 2 and to recite:
wherein, in order to determine the degree of soiling at least one of: 
the at least one first and second parameters are detected at a plurality of points in time, a progression of the at least one first and second parameter is detected over time, at least one of at least one maximum and at least one minimum of a progression of the at least one first and the second parameters is detected over time, at least one of a gradient and curvature of the progression of the at least 
Such is not supported by the original disclosure together with the limitations recited by the amended claim 2.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

AS to claim 5:
The applicants amended claim 5 to recite:
“wherein a time interval between two successive measurements is lengthened or shortened via the open- or closed-loop control device, as a function of at least one of at least one of the detected turbidity, at least one first parameter and at least one second parameter, 
a detected progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameter,
a detected maximum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameter,
a detected minimum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameter,

Such is not supported by the original disclosure together with the limitations recited by the amended claim 1.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 6:
The applicants amended claim 6 to recite:
“wherein at least one previously carried out program, selected from a plurality of cleaning programs and/or cooking programs, is determined”.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 37:
The applicants filed new claim which requires:

at least one of the detected turbidity, at least one first parameter and at least one second parameters,
a detected progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters,
a detected maximum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters,
a detected minimum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters,
at least one of a detected gradient and curvature of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, and the regression analysis.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 38:
The applicants filed new claim which requires:

at least one first parameter and at least one second parameters, 
a detected progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
a detected maximum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
a detected minimum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
at least one of a detected gradient and curvature of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, and the regression analysis.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 39:
The applicants filed new claim which requires:


a detected progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
a detected maximum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
a detected minimum of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, 
at least one of a detected gradient and curvature of the progression of the at least one of the detected turbidity, at least one first parameter and at least one second parameters, and the regression analysis.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

As to claim 40 and 41:
The applicants filed new claims which require:
wherein the at least one sensor is selected from at least one of an optical sensor, a turbidity sensor, a pH sensor, a conductivity sensor, a viscosity sensor, a color 
Such is not supported by the original disclosure for the entire scope of the claims.
The original disclosure fails to support determining turbidity with an optical sensor, a pH sensor, a conductivity sensor, a viscosity sensor, a color sensor, a sensor for measuring refractive index, a fluorescence sensor, a sensor for measuring adsorption and/or emission and a density sensor.
The applicants have not indicated which part of the original disclosure supports the newly introduced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-13 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because of the following deficiencies of the amended claim 1.

The water reserve according to the specification is in a condenser or a cleaning tank or a pump sump.
	How can a cooking operation can be conducted with water, which is in a condenser or a cleaning tank or a pump sump?
	The claims are further indefinite because it is not clear, which of the previously recited “a liquid” is referenced by “the liquid”.
	The claims are further indefinite because the terms “the minimum of the turbidity” lack proper antecedent basis.
	
Claims 2 and the dependent claims are further indefinite because it is not clear, which of the previously recited “a liquid” is referenced by “the liquid”.
	
	Claim 3 is further indefinite because it contradict to the parent claim with respect to the first and the second parameter and their use to determine the degree of soiling.




	


Claim 5 is further indefinite because it is not clear how “at least one first parameter”, “at least one second parameter” are related to the subject matter of the parent claim.
Claim 5 is further indefinite and incomplete because it recites “a detected progression”, “a detected maximum of the progression” “a detected minimum of the progression”, and “a detected gradient and curvature of the progression” of the at least one of the detected turbidity, at least one first parameter and at least one second parameter, but fails to recite any detecting step for “progression”, “maximum of the progression” “minimum of the progression”, and “gradient and curvature of the progression”.
The claim could not be properly understood.

Claim 6 is indefinite and could not be properly understood because it is not clear how what is recited by this claim is related to the subject matter recited by the parent claim. The claim is also indefinite because it is not clear how a previously carried out program be determined. 




The claim is further indefinite and incomplete because it recites “a detected progression”, “a detected maximum of the progression” “a detected minimum of the progression”, and “a detected gradient and curvature of the progression” of the at least one of the detected turbidity, at least one first parameter and at least one second parameter, but fails to recite any detecting step for “progression”, “maximum of the progression” “minimum of the progression”, and “gradient and curvature of the progression”.
The claim could not be properly understood.

Claims 38 and 39 are further indefinite because it is not clear how a previously carried program can be determined via a control device.
The claims are further indefinite and incomplete because it recites “a detected progression”, “a detected maximum of the progression” “a detected minimum of the progression”, and “a detected gradient and curvature of the progression” of the at least one of the detected turbidity, at least one first parameter and at least one second parameter, but fails to recite any detecting step for “progression”, “maximum of the progression” “minimum of the progression”, and “gradient and curvature of the progression”.
The claim could not be properly understood.



 Claim Rejections - 35 USC §§ 102 and 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 12-13 and 36-41 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any one of Laessig (US 2013/0199511) and  WO 03/073002.
Laessig, which incorporates the teachings of EP 1953457, and WO 03/073002 teach a method for determining parameters of the cleaning liquid during cleaning operations by using sensors as claimed.  Laessig and WO 03/073002 also teach determining degree of soiling of a cooking appliance from the determined parameters (including turbidity) and their change in time. Laessig and WO 03/073002 also teach automatic conduction of the disclosed methods by the appliance. Laessig and WO 03/073002 also teach adaptation of the cleaning operations, determining variables and parameters of the cleaning operations based on the degree of soiling. Laessig also teaches displaying of the degree of 
In view of the indefiniteness of the claims it is reasonably believed that the claims are anticipated or obvious over the disclosure of Laessig and WO 03/073002.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims correspond to the requirements of 35 USC 112.
This is not persuasive for the reasons provided above.
In contrast to the applicants allegation the claims are indefinite and not supported by the original disclosure.
With respect to the art rejection the applicants allege that the claims were rejected under 35 USC 103 over Laessig (US 2013/0199511) in view of WO 03/073002.
This is not correct.
No such rejection has been made in the previous Office action.
The claims were previously rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any one of Laessig (US 2013/0199511) and  WO 03/073002.

The applicants allege that Laessig fails to describe “determining at least a turbidity of the liquid over time and determining the degree of soiling of the interior from a change in the turbidity, wherein the turbidity is determined via at least one sensor, wherein the change in the turbidity over time is detected in order to detect or determine a minimum of a progression of the turbidity over time, and wherein the lower the minimum of the turbidity the greater the degree of soiling," as recited in claim 1.
This is not persuasive.
First, the claims are not supported by the original disclosure, are indefinite and could not be properly understood because of the reasons provided above.
Second, Laessig, which incorporates the teachings of EP 1953457, and WO 03/073002 both teach a method for determining parameters of the cleaning liquid during cleaning operations by using sensors as claimed.  
Laessig and WO 03/073002 also teach determining degree of soiling of a cooking appliance from the determined parameters (including turbidity) and their change in time.
In view of the indefiniteness of the claims it is reasonably believed that the claims are anticipated or obvious over the disclosure of Laessig and WO 03/073002.

The applicants specifically allege that Laessig does not teach “wherein the lower the minimum of the turbidity the greater the degree of soiling".

First, the referenced limitation indefinite and not supported by the original disclosure.
Second, since Laessig teaches determining degree of soiling of a cooking appliance from the determined parameters (including turbidity) and their change in time, the indefinite limitations directed to determining degree of soiling based on determing the degree of soiling based on the determing turbidity and its change in time recited by the claims are either anticipated or obvious over the disclosure of Laessig.

It is noted that the applicants also allege that WO 03/073002 does not teach the use of turbidity to determine degree of soiling.
This is not persuasive and contradict to the teaching of the applied document. See at least page 9 of the previously provided translation of WO 03/073002.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711